DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed on 02/08/2022 has been entered and considered. Upon entering, claims 9 and 12 have been amended, claim 11 has been canceled.
Response to Arguments
Applicant’s arguments filed on 02/08/2022, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claim 1-4, the allowable claim 16-20 have been withdrawn. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recite “system comprising: a three-port power conversion subsystem having a first port connected to an AC power source, a second port connected to a first DC load and a third port connected to a second DC load; and a first two-port power conversion subsystem having a first port connected to the AC power source and a 
Since claims 17-20 depend from claim 16 and do not cure the deficiencies of claim 16, they are rejected for the same reason
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.







The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Khaligh et al. (US 2021/0155100), in view of Zhang et al. (CN 204481711), and further in view of Ye et al. (US 3017/0063251).
Regarding claim 1, Khaligh discloses a system [Figs. 10-13] comprising: a first power conversion port [16] including a (three-level) power factor correction device [bidirectional PFC rectifier @ Fig. 10, par 0133--0134] and a primary power conversion circuit [20]; a second power conversion port [22] including a (three-level) rectifier [Q5-Q8, Figs. 10-13]; and a third power conversion port [24] including a rectifier [Q9-Q12], the first power conversion port, the second power conversion port and the third power conversion port magnetically coupled to each other through a transformer [14 @ Figs. 10-13, par 0134-0138]. 
Khaligh fails to teach a first power conversion port including a three-level power factor correction device, and a second power conversion port including a three-level rectifier.
Zhang teaches a system with a three-level rectifier power factor circuit coupled to three-phase AC input and a neutral point [N] clamped [see Fig. 1, par 0053].
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Zhang into that of Khaligh in order to achieve high input power factor, low current harmonics, low total harmonic distortion (THD) and simple control scheme.
The combination of Khaligh and Lin does not teach a second power conversion port including a three-level rectifier.
Ye teaches a resonant converter 400 [Fig.4A] comprises a primary side inverter 402, a resonant tank 404, a transformer 412, a secondary side rectifier 414 and an output filter 416. The primary side inverter 402 includes four switching elements Q1, Q2, Q3 and Q4 which configured such that a three-level inverter and the secondary side 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Ye into that of the combination of Khaligh and Lin in order to reduce AC harmonic voltages and electric current, significantly can improve its net side waveform quality under identical switching frequency and control mode, reduces distortion.
Regarding claim 2, the combination including Zhang and Ye further discloses wherein the three-level power factor correction device is a three-level neutral point clamped (NPC) power factor correction converter [see Fig. 1 of Zhang], and the primary power conversion circuit includes a primary switching network of a three-level inductor-inductor-capacitor (LLC) converter and a resonant tank [Fig. 4A of Ye].
Regarding claim 7, the combination including Zhang further discloses wherein: the three-level power factor correction device includes a first three-level power  factor correction circuit [Sa1-Sa4 @ Fig. 1] having an input [A] connected to a first phase [Ua] of a three-phase AC power source [AC], a second three-level power factor correction circuit [Sb1-Sb4] having an input [B] connected to a second phase [Ub] of the three-phase AC power source, and a third three-level power factor correction circuit [Sc1-Sc4] having an input [C] connected to a third phase [Uc] of the three-phase AC power source [AC@ Fig. 1].
Regarding claim 8, the combination including Ye further discloses wherein the primary power conversion circuit [402] includes a first primary switch [Q1], a second primary switch [Q2], a third primary switch [Q3] and a fourth primary switch [Q4] . 

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Khaligh et al., Zhang et al. and Ye et al. as applied to claim 1 above, and further in view of Tan et al. (US 2010/0253295).
Regarding claim 3, the combination of Khaligh and Lin discloses all limitations of claim 1 above but fails to teach wherein the three-level power factor correction device includes input ports connected to a single-phase AC power source, a first output port connected to a first voltage bus, a second output port connected to a second voltage bus, and a third output port connected to a third voltage bus.
 Tan teaches a single phase three-level buck/boost power factor correction coupled to single phase power source [Vin @ Fig. 4], a first output port connected to a first voltage bus [Vo+], a second output port connected to a second voltage bus [Vo-], and a third output port connected to a third voltage bus [Neutral @ Fig. 4 par 0001, 0044].
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Tan into that 
Regarding claim 4, the combination including Tan further discloses wherein an output voltage of the three-level rectifier is regulated through adjusting a voltage across the first voltage bus and the second voltage bus [see Fig. 4, par 0043-0045]. 
Allowable Subject Matter
Claims 9-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 16 is allowed because the prior art of record taken alone or in combine fails to teach or fairly suggest “configuring the three-level power factor correction device to generate a first voltage bus, a second voltage bus and a third voltage bus, wherein a first diode, a second diode connected in series with the first diode between the first voltage bus and the second voltage bus, a first capacitor and a second capacitor connected in series with the first capacitor between the first voltage bus and the second voltage bus, and a relay connected between a common node of the first diode and the second diode, and a common node of the first capacitor and the second capacitor” and in combination with other limitations.
Claims 10, 12-15 depend on the independent claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN T VU whose telephone number is (571)270-1723. The examiner can normally be reached M-T: 7-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/TOAN T VU/Primary Examiner, Art Unit 2836